IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

AUTO EQUITY LOANS OF
DELAWARE LLC, and
DAVID LEVI,

Petitioners Below, Appellant,
C.A. No.: N21A-01-004 FJJ
V.

JOSEPH BAIRD, ALTON GRIFFIN
and JEANNINE MEDORA,

Nee ee’ Ne ee” ee” ee’ ee” ee” ee ee Se”

Respondent Below, Appellee.

Submitted: May 26, 2021
Decided: June 8, 2021

DECISION ON APPEAL OF
COURT OF COMMON PLEAS
AFFIRMED

Stephen A. Spence, Esquire, Catherine M. Cramer, Esquire, Baird Mandalas
Brockstedt, LLC, 1413 Savanna Road, Suite 1, Lewes, DE 19958, Attorneys for
Petitioners Below, Appellant.

Vivian A. Houghton, Esquire, Law Office of Vivian A. Houghton, Inc. 800 N. West
Street, 1“ Street, Wilmington, DE 19801. Robert F Salvin, Esquire, Two Bala Plaza,
Suite 300, Bala Cynwyd, Pa 19004. Attorneys for Respondents Below, Appellees.

Jones, J.
This long running dispute over the interest on car loans has once again found
its way to this Court from the Court of Common Pleas. The long history of this case
can be gleamed from the Court of Common Pleas decision of May 2, 2018,! this
Court’s decision of September 20, 2019,” and the Delaware Supreme Court decision
of May 27, 2020.7

Following the Supreme Court’s decision of May 27, 2020, Joseph Baird,
Alton Griffin and Jeannine Medora (hereinafter referred to as “Appellees”’) returned
to the Court of Common Pleas. The Appellees filed a motion seeking an award of
attorney’s fees against Auto Equity Loans of Delaware, LLC and David Levi
(hereinafter referred to as “AEL”). Griffin and Medora sought fees for the entire case
and Baird sought additional fees for the work done on the appeals. On January 4,
2021, the Court of Common Pleas awarded Appellees attorney’s fees. The Court
awarded Baird $9,210.83; Griffin $18,168.83; and Medora $14,682.83. This appeal
challenges the award of those fees. For the reasons stated herein the decision of the

Court of Common Pleas is AFFIRMED.

 

' Auto Equity Loans of Delaware, LLC v. Baird, 2018 WL 2059939 (May 2, 2018).
2 Auto Equity Loans of Delaware, LLC v. Baird, 2019 WL 5381915 (Del. Super., 2019).

3 Auto Equity Loans of Delaware, LLC v. Baird, 232 A.3d 1293 (Del. 2020).

2
FACTS AND PROCEDURAL HISTORY

The Court will recite only those facts necessary to address the instant appeal.

In 2017 each of the Appellees prevailed in separate arbitration proceedings
against AEL. Under the statutes that formed the basis of Appellees’ claims there
were mandatory fee shifting provisions.* Eventually, and timely, AEL filed an
appeal in the Court of Common Pleas seeking to overturn the arbitration decisions.
On May 2, 2018, the Court of Common Pleas issued a decision vacating the awards
in favor of Griffin and Medora but confirming the award for Baird. The Court of
Common Pleas awarded attorney’s fees of $7,607.46 to Baird.

The Court of Common Pleas decision was appealed to this Court by AEL.
Griffin and Medora filed cross appeals. Appellees asked the Superior Court to rule
in their favor and remand the case to the Court of Common Pleas for further
proceedings, including the assessment of additional attorney’s fees. On September
20, 2019, this Court issued a decision affirming the Baird arbitration decision,
reversing the Court of Common Pleas judgment, and vacating the arbitration awards
that had found against Griffin and Medora. The Superior Court remanded the case
to the Court of Common Pleas. The Superior Court wrote:

The Court of Common Pleas’ decision granting summary
judgment to Appellants and vacating the arbitration awards

of Mr. Griffin and Ms. Medora is REVERSED and the matter
is REMANDED for proceedings consistent with this opinion.

 

4 LIPL, 41 Pa Section 201,503 & 504; 18 U.S.C.1962(c).
> See, Auto Equity Loans of Delaware, LLC v. Baird, et. al., C-:A.No18A-08-001, Docket Entry 13, page 38.

3
The decision upholding the arbitration award to Mr. Baird is
AFFIRMED.

AEL filed an appeal to the Delaware Supreme Court. Once again the
Appellees requested that the case be remanded to the Court of Common Pleas for an
award of attorney’s fees.° On May 27, 2020, the Supreme Court issued a decision
affirming the Superior Court. On June 12, 2020, the Supreme Court issued its
mandate.

The mandate provided:

WHEREAS, in the case of:

Auto Equity Loans of Delaware, LLC, and David Levi v.
Joseph Baird, Alton Griffin, and Jeannie Medora

C.A. No: NI8A-08-001

a certain judgment or order was entered on the 20" day of
September 2020, to which reference is hereby made; and
WHEREAS, by appropriate proceedings the judgment or order
was duly appealed to this Court, and after consideration has
been finally determined, as appears from the Order dated May
27, 2020, a certified copy of which is attached hereto;

ON CONSIDERATION WHEREOF IT IS ORDERED
AND ADJUDGED that the orders or judgments be and are

hereby affirmed.
Lisa A. Dolph,

Clerk of the Supreme Court
On September 10, 2020, Griffin and Medora filed a motion requesting that the

Court of Common Pleas enter judgment in their favor and award them with

 

® See, Auto Equity Loans of Delaware, LLC et. al. v. Joseph Baird et. al., No 438, 2019, Docket Entry Appellees’

Answering Brief, page 38.
4
attorney’s fees. Baird also filed a motion with the Court of Common Pleas asking
to be awarded an additional $9,210.83 in attorney’s fees for his counsel’s appellate
work. AEL opposed these motions on the grounds that the applications were late and
should have been presented to the Appeals courts. On December 4, 2021, the Court
of Commons Pleas issued its decision finding in favor of the Appellees and awarding
additional fees in the amount of $42,041.66. This appeal followed.
STANDARD OF REVIEW

This Court’s function when addressing an appeal from the Court of Common
Pleas is like that of the Delaware Supreme Court.’ The Superior Court limits its
review to correcting errors of law and determining whether the trial judge’s factual
findings “are adequately supported by the record and are the product of orderly and
logical deductive process.”® Legal conclusions of the trial judge are reviewed de
novo.”

ANALYSIS

AEL’s contention in this appeal is that the Appellees’ request for fees in the
Court of Common Pleas for the legal fees incurred in the appeal stages of this
litigation are time barred.!° According to AEL, the time to request attorney’s fees

for the work performed in the Superior Court was during the Superior Court’s phase

 

1 Baker v. Connell, 488 A.2d 1303 (Del. 1985).

8 Clifford Romain v. State Farm Mut. Auto. Ins Co., et al., 1999 WL 1427801 (Del. Super. 1999).

° Michael P. Burris v. Beneficial Delaware, Inc., 2011 WL 2420423 (Del. 2011).

10 In the Court of Common Pleas AEL also argued that the request for attorney’s fees was barred by the doctrine of
accord and satisfaction. This argument has not been raised in this appeal.

5
in this litigation and the time to apply for fees for the work performed in the Supreme
Court was during the Supreme Court’s phase of this litigation. The basis for AEL’s
position is twofold.

First, AEL argues that Superior Court Civil Rule 54(d) required Appellees to
file their motion for fees associated with the legal work performed in the Superior
Court within 10 days because the Superior Court’s affirmance was an entry of
judgment in favor of Appellees triggering the 10-day requirement under Rule 54. In
considering this question, the Court of Common Pleas President Judge concluded
that when Rule 54(d) is read in conjunction with Superior Court Rule 58 (which
governs the entry of judgments) it is clear that the Superior Court did not enter a
judgment in this case. This Court adopts and affirms the analysis by the President
Judge of the Court of Common Pleas. As the President Judge wrote, this Court was
acting as an appeals court not as a trial court when its decision was being reviewed.

Rule 54 speaks only to costs and not attorney’s fees other than the general
provision that no appearance fees for attorneys will be permitted or taxed as costs."
Rule 54 as presently crafted is applicable to this Court’s role as a trial court, not as
an appeals court. In short, there is nothing in the plain language of Rule 54 that

required the appellees to request attorney’s fees at the Superior Court appeals level.

 

11 The Delaware Rules of Civil Procedure are modeled after the Federal Rules of Civil Procedure. When faced with
a question about the Delaware Civil Rules of Procedure Delaware Courts look to its Federal counterpart for
guidance. Scott v. Kay. 227 A.2d 572 (Del. 1967). In this instance such an analysis is not helpful. Unlike Delaware
Rule of Civil Procedure 54 its Federal counterpart has a specific provision dealing with how to handle the procedure
for attorneys’ fees requests. See Federal Rule of Civil Procedure 54(d)(2).

6
AEL next relies on the Delaware Supreme Court decision in Pope Investments

LLC v. The Marilyn Abrams Living Trust, 2018 WL 3472191 (Del. Supr., 2018).
According to AEL, Pope requires a finding by this Court that the application for fees
is untimely and has not been filed in the correct court. In Pope the Delaware
Supreme Court affirmed the judgment of a Court of Chancery and issued a mandate.
Months later, the Trust filed a motion for attorney’s fees in the Supreme Court. The
Supreme Court refused to award fees. First the Supreme Court held that it lacked
jurisdiction because the mandate had issued months before. Second, the Supreme
Court indicated that it did not award fees because it was not asked to award fees.
The significant language of the Supreme Court’s decision on which AEL relies
provides:

“The appropriate time for litigants to make a motion for

attorneys’ fees before a trial court is before the trial court

enters a final judgment. Similarly, the appropriate time for

a litigant to make a motion before this Court under Rule 20(f)

is in the course of the briefing before this Court. It is

inefficient for parties to raise collateral post-judgment

proceedings regarding attorney’s fees.”!”

This Court does not agree that the Pope decision stands for the proposition

that the instant application for fees is too late. A careful review of the course of this
litigation demonstrates why this is the case.

In the initial Court of Common Pleas case, Baird won and was awarded

attorney’s fees. Griffin and Medora lost the initial case and as such they did not

 

'2 Pope Investments LLC v. The Marilyn Abrams Living Trust, 2018 WL 3472191 (Del. Supr., 2018) (ORDER).
7
receive attorney’s fees after the initial case. On appeal the Superior Court, sitting
solely as a court of record, found in favor of the three appellees. There was a request
by the Appellees to remand the case back to the Court of Common Pleas to address
the attorney’s fees question. The Superior Court reversed the decision of the Court
of Common Pleas. The Superior Court specifically indicated that “the matter is
REMANDED for proceedings consistent with this opinion”. The record is clear that
the Superior Court intended the case to return to the Court of Common Pleas for
further proceedings. Those further proceedings had to include at least two actions.
First, judgment had to be rendered in favor of both Griffin and Medora. Second, the
attorney’s fees question had to be addressed because any request for such fees was
not ripe until judgment was entered by the Court of Common Pleas in favor of Griffin
and Medora. Before the case could return to the Court of Common Pleas, AEL filed
an appeal to the Delaware Supreme Court.

The issue on appeal to the Supreme Court was the Superior Court decision
that included a remand to the Court of Common Pleas for proceedings consistent
with the Superior Court decision. In their brief in the Supreme Court, the Appellees
once again requested that the case be remanded to the Court of Common Pleas to
address the attorney’s fees question. The Supreme Court did not specifically address
the question of attorney’s fees. However, there is no indication that the Supreme
Court expressly decided the attorney’s fees question against Appellees. Any fair

reading of the Supreme Court’s mandate in this case can lead to only one conclusion:

8
The Supreme Court was agreeing with the Superior Court that the case was to be
remanded back to the Court of Common Pleas for proceedings consistent with the
decision. As that decision found in favor of the Appellees and there was a request
for attorney’s fees, that would be one of the issues to be addressed by the Court of
Common Pleas. There is simply nothing in the Pope decision that mandates a
contrary result.

To the extent that AEL is maintaining that Appellees’ request for fees comes
too late because Appellees filed the motion for fees in the Court of Common Pleas
more than 90 days after the Supreme Court issued its mandate, this Court rejects that
argument. Given the long and complex procedural history of this case, a delay of 90
days in filing an application for fees is not unreasonable. This litigation has lasted
for over three years and has included an arbitration hearing and different proceedings
in the Court of Chancery, the Court of Common Pleas, the Superior Court and the
Supreme Court. It is not unreasonable and did not represent an abuse of discretion

on the part of the Court of Common Pleas to consider this request."°

 

3 Shoppes of Mt. Pleasant v. J.M.L., 2017 WL 3605355 (Del.Com.PI. 2017), LLC v. ASB Allegiance Real Est. Fund,
2019 WL 1308245 (Del.Com.PI. 2019).
9
For the above reasons the decision of the Court of Common Pleas is
AFFIRMED.

IT IS SO ORDERED.

[2] Francis J. Youes, Ir.

Francis J. Jones, Jr., Judge

cc: File&ServeXpress

10